                        Case 3:20-cv-00859-JR                      Document 1           Filed 05/29/20          Page 1 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                 US District of Oregon

                                                                    Portland Division


                                                                                      Case No.                    3:20-cv-00859 JR
                                                                                )                      (to be filled in by the Clerk’s Office)
                        Leanne J. Hensley                                       )
                                                                                )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.            )
If the names of all the plaintiffs cannot fit in the space above,               )     Jury Trial: (check one)           Yes         No
please write “see attached” in the space and attach an additional               )
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                Oregon Department of Justice                                    )
                             Defendant(s)                                       )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (NonPrisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual’s
    birth; a minor’s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk’s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                 Page 1 of 9
                        Case 3:20-cv-00859-JR                      Document 1            Filed 05/29/20      Page 2 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                          Leanne J. Hensley
                           Address                                       PO Box 6166
                                                                         Bend                             Oregon               97708
                                                                                       City                State              Zip Code
                           County                                        Deschutes
                           Telephone Number                              503 741 1616
                           E-Mail Address                                leannejhensley@gmail.com

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person’s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                          Frederick Boss
                           Job or Title (if known)                       Oregon DOJ - Deputy Attorney General
                           Address                                       Oregon Department of Justice / 1162 Court St. NE
                                                                         Salem                        Oregon                  97031
                                                                                       City                State              Zip Code
                           County                                        Marion
                           Telephone Number                              503-378-6002
                           E-Mail Address (if known)                     Fred.Boss@doj.state.or.us
                                                                                Individual capacity       Official capacity


                     Defendant No. 2
                           Name                                          Rich Austria
                           Job or Title (if known)                       Oregon DOJ - Hate Crimes Investigator
                           Address                                       Oregon Department of Justice / 1162 Court St. NE
                                                                         Salem                        Oregon                  97031
                                                                                       City                State              Zip Code
                           County                                        Marion
                           Telephone Number                              503-378-6347
                           E-Mail Address (if known)                     president@orhia.com / rich.austria@doj.state.or.us

                                                                                Individual capacity       Official capacity



                                                                                                                                         Page 2 of 9
                        Case 3:20-cv-00859-JR                      Document 1            Filed 05/29/20      Page 3 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


                     Defendant No. 3
                           Name                                          Fay Stetz-Waters
                           Job or Title (if known)                       Civil Rights Director | Office of the Attorney General
                           Address                                       Oregon Department of Justice / 1162 Court St. NE
                                                                         Salem                         Oregon                 97031
                                                                                       City                State              Zip Code
                           County                                        Marion
                           Telephone Number                              503-378-6002
                           E-Mail Address (if known)                     Fay.Stetz-Waters@doj.state.or.us
                                                                                Individual capacity       Official capacity


                     Defendant No. 4
                           Name                                          Renee Stineman
                           Job or Title (if known)                       Chief Counsel of Oregon General Counsel Division
                           Address                                       Oregon Department of Justice / 1162 Court St. NE
                                                                         Salem                         Oregon                 97708
                                                                                       City                State              Zip Code
                           County                                        Marion
                           Telephone Number                              503-378-6002
                           E-Mail Address (if known)                     renee.stineman@doj.state.or.us
                                                                                Individual capacity       Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):
                            Federal officials (a Bivens claim)

                            State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                                                                                                                         Page 3 of 9
                        Case 3:20-cv-00859-JR                      Document 1   Filed 05/29/20   Page 4 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


                      ~ OPEN Violation of: 42 U.S.C as Codified, 1983/1985/1986/1988 / Convention on the Prevention and
                      Punishment of the Crime of Genocide, as Approved and proposed for signature and ratification or
                      accession by General Assembly resolution 260 A (III) of 9 December 1948 Entry into force: 12 January
                      1951, in accordance with article XIII / The United Nation's: Convention against Torture and Other
                      Cruel, Inhuman or Degrading Treatment or Punishment (CAT ratified 1986) / The UN's: International
                      Covenant on Civil and Political Rights (CCPR, ratified 1971) / Base Statutes under the International
                      Law Commission / Base Statutes under the International Wrongful Act of a State (IlC/IWAS) / 1st &
                      8th Amendment to the U.S. Constitution / H.R. 5602, Domestic Terrorism Prevention Act of 2020 /
                      AMENDMENTS TO THE CONSTITUTION OF THE UNITED STATES - Articles: Amendment #I,
                      Amendment #IV, Amendment #V, Amendment #VI, Amendment #VII, Amendment #VIII,
                      Amendment #IX, Amendment #XI, Amendment #XIII, Section 1 & 2; Amendment #XIV, Section 1;
                      Amendment #XV, Section 1 & 2 / CONSTITUTION OF OREGON Art. I§11 - ARTICLE I BILL OF
                      RIGHTS: SEC. 1, 2, 3, 8, 9, 10, 11, 13, 14, 15, 16, 18, 20, 23,24, 29, 33, 34, 41, 42, 43, 46.

          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                      ~ OPEN Violation of: 42 U.S.C as Codified, 1983/1985/1986/1988 / Convention on the Prevention and
                      Punishment of the Crime of Genocide, as Approved and proposed for signature and ratification or
                      accession by General Assembly resolution 260 A (III) of 9 December 1948 Entry into force: 12 January
                      1951, in accordance with article XIII / The United Nation's: Convention against Torture and Other
                      Cruel, Inhuman or Degrading Treatment or Punishment (CAT ratified 1986) / The UN's: International
                      Covenant on Civil and Political Rights (CCPR, ratified 1971) / Base Statutes under the International
                      Law Commission / Base Statutes under the International Wrongful Act of a State (IlC/IWAS) / 1st &
                      8th Amendment to the U.S. Constitution / H.R. 5602, Domestic Terrorism Prevention Act of 2020 /
                      AMENDMENTS TO THE CONSTITUTION OF THE UNITED STATES - Articles: Amendment #I,
                      Amendment #IV, Amendment #V, Amendment #VI, Amendment #VII, Amendment #VIII,
                      Amendment #IX, Amendment #XI, Amendment #XIII, Section 1 & 2; Amendment #XIV, Section 1;
                      Amendment #XV, Section 1 & 2 / CONSTITUTION OF OREGON Art. I§11 - ARTICLE I BILL OF
                      RIGHTS: SEC. 1, 2, 3, 8, 9, 10, 11, 13, 14, 15, 16, 18, 20, 23,24, 29, 33, 34, 41, 42, 43, 46.

          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




                                                                                                                        Page 4 of 9
                        Case 3:20-cv-00859-JR                      Document 1   Filed 05/29/20   Page 5 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


                      *****Please see the Attached PDF: May 2020, Statement of Claim for: Civil Case Alleging
                      Negligence for the Oregon Department of Justice

                      ***Please Reference the Complaints/ Evidence given to State of Oregon Courts for:
                      1) Employment Discrimination from Nike / Civil Case Complaint
                      2) Employment Discrimination from ZGF Architects / Civil Case Complaint for ZGF Architects
                      3) Additional Complaint Violations Filed for the State of Oregon & the Oregon DOJ
                      4) Physical Case Files sent for: ZGF / Nike / State of Oregon & Oregon DOJ - dated 5.22.2020 in (2)
                      boxes for ZGF Architects & Nike / (3) boxes for the State of Oregon & Oregon DOJ Case.
                      ***Victim intends to Upload Additionl important PDF Files for Judge Russo, via E-file Access, when
                      given by the Court.
                      5) Official Complaints Filed for State & Federal Agencies, accessible via Digital Files sent to the
                      Honorable Judge Russo on (3) copies of a USB, each one being it's own copy, for her convienance.

                      ***I humbly ask the Honorable Judge Russo to Review ALL Digital Guide Word Documents for the
                      entirety of L.Hensley Set of (3) Cases within Oregon Courts, regarding: a) Hate Crime, b) Blacklisting
                      per Right to Sue x (2), & c) a Swatting Crime - each Document references Dropbox links (which were
                      printed and sent to your Honor), containing Files of complete Importance, for such continued: sensitive,
                      immoral & Unlawful Acts of Discrimination and HATE, which has resulted in SEVERE Human Rights
                      Abuses, Civil Rights Abuses, Willful Medical Malpractice, Willful Legal Malpractice, and Willful
                      Police Misconduct.

                      •        Case Digital File links have been already shared with (4)+ Investigators, both State & Federal.
                      •        For these reasons, & as per: CIA Case #P2019-00581 / CIA-IG Case #H20191964 / OGIS
                      Case No. 19-03045 ~ I had kindly asked the Oregon Courts to SEAL these Court Filings & all Records
                      sent for State or Federal Review of Unlawful Violations of Civil & Human Rights ~ as making this
                      Information Public, would most DEFINITELY endanger my life, further than the heavy Oregon Police
                      Gang-stalking I have endured for (2) years.


III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?
                      1) Employment Blacklisting: Oregon - Statewide / PNW

                      2) A Hate Crime: Astoria Oregon

                      3) A Swatting Crime: Bend, OR / Salem, OR / assisted by City of Astoria City Counsel/Police Dept.

         B.          What date and approximate time did the events giving rise to your claim(s) occur?




                                                                                                                       Page 5 of 9
                        Case 3:20-cv-00859-JR                      Document 1   Filed 05/29/20   Page 6 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


                      1) Employment Blacklisting: I arrived to Oregon in Fall 2015. This violent behavior increased
                      Approx. Mid-2016 & has increased every year heavily.

                      2) A Hate Crime in Astoria Oregon, related to the Ghadar Party & Oregon KKK roots - occurred June
                      2018 ~ HORRIFIC Acts of HATE/Human Rights Violation/Intimidation / Civil & Human Rights
                      Violations have happened, due to Filing a Tort Claim for the Police Brutality in December 2018.

                      3) A Swatting Crime occurred from February - December 2019 ~ based in Oregon's KKK
                      roots/foundational behavior & Aryan Nationalism for Society, which has modernized into White
                      Nationalism/White Supremacy, supported by Nike's push for #blacksupremacy / White Nationalism in
                      the Oregon Legal Field, Business Market, Sports Market & State Academics….all time of which was
                      FILLED with daily Acts of HATE/Intimidation / Civil & Human Rights Violations, due to Filing a Tort
                      Claim for the Ghadar Party-based HATE CRIME, celebrating Police Brutality in Astoria - in June
                      2018….and of which continues TODAY, daily.


         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                      ***Please Reference the Complaints/ Evidence given to State of Oregon Courts for:
                      1) Employment Discrimination from Nike / Civil Case Complaint
                      2) Employment Discrimination from ZGF Architects / Civil Case Complaint for ZGF Architects
                      3) Additional Complaint Violations Filed for the State of Oregon & the Oregon DOJ
                      4) Physical Case Files sent for: ZGF / Nike / State of Oregon & Oregon DOJ - dated 5.22.2020 in (2)
                      boxes for ZGF Architects & Nike / (3) boxes for the State of Oregon & Oregon DOJ Case.
                      ***Victim intends to Upload Additionl important PDF Files for Judge Russo, via E-file Access, when
                      given by the Court.
                      5) Official Complaints Filed for State & Federal Agencies, accessible via Digital Files sent to the
                      Honorable Judge Russo on (3) copies of a USB, each one being it's own copy, for her convienance.

                      ***I humbly ask the Honorable Judge Russo to Review ALL Digital Guide Word Documents for the
                      entirety of L.Hensley Set of (3) Cases within Oregon Courts, regarding: a) Hate Crime, b) Blacklisting
                      per Right to Sue x (2), & c) a Swatting Crime - each Document references Dropbox links (which were
                      printed and sent to your Honor), containing Files of complete Importance, for such continued: sensitive,
                      immoral & Unlawful Acts of Discrimination and HATE, which has resulted in SEVERE Human Rights
                      Abuses, Civil Rights Abuses, Willful Medical Malpractice, Willful Legal Malpractice, and Willful
                      Police Misconduct.

                      •       Case Digital File links have been already shared with (4)+ Investigators, both State & Federal.
                      •       For these reasons, & as per: CIA Case #P2019-00581 / CIA-IG Case #H20191964 / OGIS Case
                      No. 19-03045 ~ I had kindly asked the Oregon Courts to SEAL these Court Filings & all Records sent
                      for State or Federal Review of Unlawful Violations of Civil & Human Rights ~ as making this
                      Information Public, would most DEFINITELY endanger my life, further than the heavy Oregon Police
                      Gang-stalking I have endured for (2) years.


IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.




                                                                                                                        Page 6 of 9
                        Case 3:20-cv-00859-JR                      Document 1   Filed 05/29/20   Page 7 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)


          ~ I simply CAN NOT adequately portray in words, the TRAUMA of enduring YEARS of Oregon / PNW:
          White Supremacy/White Nationalism/Black Supremacy/Zionism/Orientalism - in addition to Unlawful
          Employment Blacklisting - based on my Asian Guyanese Indian Race/Credentials - is COMPLETELY indictive
          of SYSTEMIC RACISM in Oregon towards Asian Indians as per the Ghadar Party's Findings, due to the above
          listed ideologies, which are NOT broadcast to the Public, NOR is the "public narrative" CORRECT - as it is
          ALWAYS controlled by White or Black people!!!

          ~ I have endured HORRIFC Medical Abuse, akin to NAZI Eugenics Methodology during the Swatting Crime -
          which has been Reported to the Oregon Nursing Board / OHA - and of which involves Unawlful Pyschological
          manipulation, Nutrition Abuse to alter my genetics, Willfill Prevention of Religious Practices, Willfull
          Prevention of Athletic movement, Willful Emotional Abuse with regards to separation from Staff of Color &
          White Nationalism within OSH Staffing which was also Reported by other Staff; Willfull REFUSAL to allow
          me access to an Asian Indian Medical Professional, who may sadly be a Hindu Nationalistic & support the
          Indian Caste System, further enabling WHITE SUPREMACY ABUSE - which is an UNSPOKEN current
          familial & Cultural OPPRESSION that I deal with in my immediate Indian family AND within the Oregon AEC
          Industry, due to (2) specific Hindu Indian Engineer #gatekeepers for #whitesupremacist ARCHITECTS through
          the State, which are all in SOME way - supported by Nike financially…whilst Native Americans are touted as
          "Indians" and protected in every way?!?!

          The DETAILS Police Brutality from SEVERAL Brutal and RACISTLY driven Assaults, in order to File
          FALSE Reports to keep White Nationalism alive - has been Reported to:
          - The DC DOJ: Criminal Section & the DOJ: Special Litigation Section
          - The Oregon Department of Justice - June 6th, 2019...
          - The Oregon Department of Public Safety Standards and Training (DPSST) - May 2020…
          - Oregon Government Ethics Commission - May 2020…
          - The Oregon State Board of Architect Examiners (Board/OSBAE) - May 2020…
          - The Bend Police - Records & Evidence Program Manager: Brandie Swindle in February 2020
          - The Oregon FBI - since April 2019 and CURRENTLY…
          - The Central Intelligence Agency - since April 2019 and CURRENTLY….
          - Senator Wyden & Senator Merkley - since August 2019 and CURRENTLY…
          - Inspector General Michael Horowitz and many other DOJ/State/Federal/Military/Navy Seals - since December
          2019…
          - The Global Sports & Yogic Community at at large, since November 2019…involving MANY Olympic
          Athletes across several Sports Disciplines and Global Locations.
          - The Global & National AIA /AEC Community, at large beginning April 2019 - Current….

          - I daily have very bad digestive issues from stress to be point of vomit, upon waking up daily.
          - I have heart pains daily, due to the stress of being GANG-STALKED by Police for (2) YEARS straight.
          - I am daily stressed, to coordinate living in my car and have NO access to consistent sanitation, whilst gathering
          Donations to store my lovely, quality (2) Bedroom Home Office since November 2018.
          - I have limited access to food, due to being forced to survive on $194 of SNAP AND UNLAWFULLY Denied
          Access to UI or SEA Program Benefits from the Covid-19 SBA Funding.
          - I am now STERILE at the age of 37, due to (2) YEARS straight of Domestic Terrorism, beyond UNLAWFUL
          Blacklisting.
          - Due to having to Represent myself, since ALL Oregon Attorneys are RACIST - I can not adequate maintain
          the daily AEC / Coaching knowledge I prefer….thus MORE time is being stolen from my life - from HATE.
          - Living in your car and being further JUDGED by Caucasian Society, who acted in HATE to the point of
          making you HOMELESS - is very mentally exhausting, angering and IMMORAL.

          ***After over 25 years of Professional Competitive Athletics & Coaching in Aquatics / Traditional Yoga /
          Gymnastics - I can NOT fathom HOW those MANY apart of harming me, sleep at night and view themselves as
          "Christians", "good humans" or HUMANE at ALL - whether Black, White or Hindu.


                                                                                                                     Page 7 of 9
                        Case 3:20-cv-00859-JR                      Document 1   Filed 05/29/20   Page 8 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
          ~ I am worth $250, 000 Annually as an over 15+ year Commercially-based, State Licensed Professional &
          Educator, who is now an Oregon Certified WBE/MBE Business Owner and multi-Credentialed
          Athletic/Wellness Coach.

          ~ I kindly Request the Judge to Order the Oregon Department of Justice to pay Restitutory Compensation
          Damages of: (3) years for Unlawful Employment Discrimination Reporting_Retalliation & Contribution to
          Unlawful PNW-AEC Blacklisting / (1) year for being apart of a Swatting Crime to protect the PNW-wide AEC
          Blacklisting, purposely causing Eugenics-style Medical Abuse during a CIA Investigation into the Corruption
          itself / + (5) years of Medical Damages of permanent damage done to Victim's entire Athletic body from Oregon
          DOJ efforts to cover-up: a) a Hate Crime in Astoria, b) Blacklisting c) Swatting Crime - due to the fact that for
          (5) years STRAIGHT - I've been Terrorized by ALL State / Oregon DOJ Officials in conjuction with each other
          ~ at horrific Municipal & Federal Levels akin to the Holocaust in Acts of Domestic Terrorism, Physical
          Violence, Financial Violence, and Police Gang-Stalking/heavy Surveillance which has continued for (2) years
          STRAIGHT.

          ***(4) years of Damages valued at: a minimum of $1 Million Dollars, plus Attorney's & Court Fees & State
          Taxes.
          ***PLUS ~ Ethics Violations Fines, ALL valued at 75% of (4) years Value, for another $750,000 in
          Compensation for Victim / ***PLUS Medical Damages valued at $10 Million Dollars, as I am now Sterile at the
          age of 37 from surviving extreme conditions forced on me.

          a) MINIMUM Compensation Valued at: $11.75 Million + Additional Fees listed above - for the Civil Case
          Alleging Negligance Case.

          +

          b) MINIMUM Compensation Valued at: $11.75 Million + Additional Fees listed above - for the Violation of
          Civil Rights Case.

          ================================================================================
          ***I am willing to Settle out of Court, for immediate Damages of $30 Million Dollars, in order to enable me to
          re-start my Life and restore ~ YEARS of Damages to all areas of my Personal & Professional endeavors, as well
          as Health and daily safety - due to the homelessness caused.

          I ALSO kindly Request that the State of Oregon, via guidance from Nike, ZGF Architects and the Oregon AIA -
          to introduce NEW Commercial Interiors State Licensure. I'd like to be the 1st Oregon State Certified Interiors
          Professional.




                                                                                                                   Page 8 of 9
                        Case 3:20-cv-00859-JR                       Document 1         Filed 05/29/20     Page 9 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (NonPrisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where caserelated papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:                       05/29/2020


                     Signature of Plaintiff                   Leanne J. Hensley
                     Printed Name of Plaintiff                Leanne J. Hensley

         B.          For Attorneys

                     Date of signing:                       05/29/2020


                     Signature of Attorney                    n/a
                     Printed Name of Attorney                 n/a
                     Bar Number                               n/a
                     Name of Law Firm                         n/a
                     Address                                  PO Box 6166
                                                              Bend                                  Oregon              97708
                                                                                City                    State       Zip Code
                     Telephone Number                         503 741 1616
                     E-mail Address                           leannejhensley@gmail.com




                                                                                                                                Page 9 of 9
